Citation Nr: 0104518	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for the residuals of an 
injury to the right hand.

3.  Entitlement to service connection for the residuals of an 
injury to the right arm.

4.  Entitlement to service connection for the residuals of an 
injury to the right shoulder.

5.  Entitlement to service connection for the residuals of an 
injury to the back.

6.  Entitlement to service connection for traumatic arthritis 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  

This appeal arises from a February 1999 rating decision of 
the Huntington, West Virginia, Regional Office (RO) which 
denied service connection for a bilateral eye disorder, the 
residuals of injury to the right hand, right arm, right 
shoulder, and back, and traumatic arthritis of both lower 
extremities.  The notice of disagreement was received in 
February 1999.  The statement of the case was issued in April 
1999.  The veteran's substantive appeal was received in May 
1999.


REMAND

In May 1999, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) wherein he requested, by virtue 
of completing that form, that he be scheduled for a personal 
hearing before a Member of the Board at the local RO (a 
Travel Board hearing).  Thereafter, in a statement received 
in September 1999, he indicated that he wished to be 
scheduled for a personal hearing before a Hearing Officer at 
the RO as well as a Travel Board hearing.  He subsequently 
failed to report for a personal hearing that had been 
scheduled in January 2000. 

In an undated letter, the RO informed the veteran that he had 
been scheduled for a Travel Board hearing on October 3, 2000.  
He was further advised that the Board proposed to conduct the 
hearing using videoconferencing technology.  He was told the 
process would allow him to have a hearing much sooner than if 
he waited until a 

Member of the Board actually visited the RO.  The veteran was 
informed that VA regulations required that he sign a 
statement waiving his right to an in-person hearing before 
the videoconference could be conducted.  A waiver form was 
included with the letter.  

The veteran failed to report for his videoconference hearing 
that had been scheduled on October 3, 2000.  However, on 
review of the claims folder, the Board observed that there 
was no evidence that the veteran ever submitted the 
aforementioned video-conference waiver form.  The RO 
subsequently informed the Board that there was "no waiver to 
be found" for the veteran.  As a result, the veteran's 
request to be scheduled for a Travel Board hearing remains 
outstanding.  Such a hearing must be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2000).

Under the circumstances of this case, as discussed above, the 
Board finds that Remand to the RO is necessary, for the 
following action:

1.  As to the issues set forth on the 
first page of this decision, the RO 
should schedule the veteran for a 
personal hearing before a traveling 
Member of the Board at the RO.  In so 
doing, the RO should request 
clarification from the veteran and his 
representative as to whether he would 
prefer any other hearing option available 
to him, such as a videoconference hearing 
before a Member of the Board (the latter 
would be contingent upon the veteran's 
executing the appropriate form to waive 
an in-person hearing).

2.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), Fast Letter 00-92 (Dec. 13, 2000), 
and Fast Letter 01-02 (Jan. 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

3.  After the requested development has 
been completed, the RO should again 
review the appellant's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet.App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


